     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 1 of 43




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


MICHEL SCHLUP, et al.,                         )
                                               )
                   Plaintiffs,                 )
                                               )
v.                                             )         Case No. 19-2095-HLT-GEB
                                               )
DEPOSITORS INSURANCE                           )
COMPANY, et al.,                               )
                                               )
                   Defendants.                 )
                                               )

                          MEMORANDUM AND ORDER

      This matter is before the Court on four motions:

      1. Plaintiff’s Motion to Stay Discovery (ECF No. 34);

      2. Defendants’ Motion for Leave to Amend their Answer to Assert an Additional
         Affirmative Defense (ECF No. 37);

      3. Defendants’ Motion for Leave to File a Third-Party Complaint (ECF No. 38);
         and

      4. Defendants’ Motion to Compel Plaintiffs’ Responses to Discovery (ECF No.
         45).

For the reasons set forth below, Plaintiff’s Motion to Stay Discovery (ECF No. 34) is

GRANTED in part and DENIED in part without prejudice; Defendants’ Motion for

Leave to Amend their Answer to Assert Additional Defenses (ECF No. 37) is

GRANTED; Defendants’ Motion for Leave to File a Third-Party Complaint (ECF No.

38) is GRANTED; and Defendants’ Motion to Compel Plaintiff’s Responses to

Discovery (ECF No. 45) is GRANTED.
      Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 2 of 43




I.     Background1

       A.      Nature of the Case

       This is an insurance dispute based upon an underlying state court action in

Johnson County, Kansas, stemming from the corporate real estate acquisition of

Southridge Retail Center (“the Center”).2

               1.      Original State Court Action

       In the state action filed in May 2016, HPC Metcalf Investors (“HPC”) alleges

Michel Schlup (“Plaintiff”3), her husband Michael Schlup (“Mr. Schlup”), and others

conspired to misrepresent and conceal material information to induce HPC to purchase

the Center above its fair market price. (See Mem. and Order, ECF No. 27 at 1.) After

purchasing the Center, HPC learned at least three of the Center’s commercial tenants

were struggling financially and had considered terminating their leases. HPC claims this




1
  Unless otherwise cited, the information recited in this section is taken from the pleadings
(Petition, ECF Nos. 1-1 at 5; 8-1; Answer, ECF No. 9), and from the parties' briefs regarding the
pending motions: Plaintiffs’ Motion to Stay Discovery and related briefs (ECF Nos. 34, 35, 41,
42, 46); Defendants’ Motion for Leave to Amend their Answer to Assert an Additional
Affirmative Defense and related briefs (ECF Nos. 37, 43); Defendants’ Motion for Leave to File
a Third-Party Complaint and related briefs (ECF Nos. 38, 44); and Defendants’ Motion to
Compel Plaintiffs’ Responses to Discovery and related briefs (ECF No. 45, 47, 48). This
background information should not be construed as judicial findings or factual determinations.
2
  HPC Metcalf Investors, LP v. Southridge Retail Center, Inc., et al., No. 16CV02892 (Dist. Ct.
Johnson County, Kansas, filed May 16, 2016.)
3
  As noted, plaintiff Michel Schlup filed the above-captioned suit in both in her individual
capacity and in her capacity as trustee of a trust in which she is allegedly the primary beneficiary
(see ECF No. 38-1 at 19). In the underlying state action, she is named as a defendant in her
individual capacity and under multiple other theories including claims against the Trust and other
defendants. For the purposes of this Order, because the parties do not distinguish between
Plaintiff in her individual capacity and Plaintiff in her capacity as trustee, the Court will simply
refer to Michel Schlup in both capacities as a singular “Plaintiff.”
                                                 2
         Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 3 of 43




fact was hidden prior to the sale. (See Order on Motion to Dismiss in underlying action,

ECF No. 23-4.)

          As part of its lawsuit, HPC alleges the Schlups and others caused the Bootleg

Liquors business to vacate its leased premises and terminate its lease prior to the end of

its term. Pertinent to the instant matter, in Count VI of the state action, HPC claims

Tortious Interference with the contract between HPC and Bootleg. Plaintiff believes

HPC will argue Mr. Schlup made “disparaging” comments about Bootleg to its owners

and others; she (his wife) may have caused him to make such comments; and those

comments ultimately resulted in Bootleg vacating its lease. (Mem. & Order, ECF No. 27

at 2).

          At the time of the sale, Depositors Insurance Company insured the Center under a

Premier Businessowners Insurance Policy (“primary policy”), while AMCO Insurance

Company insured the Center under a Commercial Umbrella Liability Insurance Policy

(“umbrella policy”).

          The initial state court petition was filed against only Mr. Schlup, the Center, and

Bootleg Liquors. When Mr. Schlup and the Center sought coverage under both the

primary and umbrella policies, the insurers declined to provide coverage, contending the

underlying suit does not allege “bodily injury,” “property damage” and “personal and

advertising injury” as those terms are defined in the primary and umbrella policies. After

this declination, counsel for Mr. Schlup and the Center met with counsel for the insurers

to discuss the denial.



                                               3
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 4 of 43




       After the meeting, the insurers’ counsel sent a letter to counsel for Mr. Schlup and

the Center on or about January 26, 2017 to memorialize their discussions. In this letter,

the insurers noted it was Mr. Schlup and the Center’s position the insurer must consider

not only the state court pleadings but any extrinsic evidence, and Mr. Schlup made

comments to the Bootleg owners regarding its viability and need to close, and—if

asked—Mr. Schlup would testify to making those comments. Although the underlying

suit did not mention or rely on these alleged statements to support the tortious inference

claims; it was Mr. Schlup and the Center’s position that these statements constituted

disparagement and would fall under a “personal and advertising injury offense” as

defined in both the primary and umbrella policies.

       The next day, on or about January 27, 2017, counsel for Mr. Schlup and the Center

responded to the letter, clarifying any alleged discussions between Mr. Schlup and the

Bootleg owners occurred after the closing of the sale of the Center to HPC. The sale

closed on December 22, 2015, and the insurers’ policies expired 11 days afterward.

       Following these communications, Depositors decided to defend Mr. Schlup and

the Center in the underlying case subject to a full reservation of its rights. Depositors

also asked Mr. Schlup and the Center to provide documents to support any alleged

“extrinsic evidence” of what statements were made, to whom, and when. Defendants

contend, to date, they have been provided no such extrinsic evidence to support an

obligation of defense.

       In October 2018, HPC filed a Second Amended Petition in the underlying action,

adding Plaintiff, individually and as Trustee of the Michel L. Schlup Revocable Trust

                                            4
      Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 5 of 43




dated June 2, 2010, as parties to the case. The Second Amended Petition alleges each

defendant named in the state action was a principle, agent, servant, employee, conspirator

and/or joint venturer of some or all other defendants and was acting in the scope of that

relationship while committing the alleged acts. Plaintiff, individually and on behalf of the

Trust, requested coverage for the underlying suit; however, Depositors declined to defend

her, which lead to the filing of this case.

              2.      The Instant Action

       In this case, Plaintiff seeks a declaratory judgment against Depositors and AMCO

(collectively “insurers” or Defendants). The case was also originally filed in Johnson

County District Court, but on February 19, 2019, Defendants removed the case to this

federal court, citing diversity jurisdiction. In this matter, Plaintiff contends the insurers

owe an obligation to defend and indemnify her against the allegations in the underlying

suit. Defendants disagree with Plaintiff’s contentions and deny any defense or indemnity

obligation is owed to either Plaintiff individually or the Trust.

       B.     Procedural Posture

       Following removal, Defendants timely filed an Answer (ECF No. 9). At the

scheduling conference, Plaintiff sought discovery on both the factual basis of HPC’s

claims in the underlying lawsuit and Defendants’ affirmative defenses. Defendants did

not feel discovery was necessary and wished to proceed directly to dispositive motion

briefing.4 A Scheduling Order was entered on May 8, 2019, providing a four-month


4
 This information is contained in the parties’ Planning Report (dated April 30, 2019), which is
maintained in the Chambers file of the undersigned U.S. Magistrate Judge.
                                              5
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 6 of 43




discovery period and establishing a deadline of June 28, 2019, for any motions to amend

the pleadings. (ECF No. 17.) Within a month of the scheduling conference, Defendants

filed a motion for judgment on the pleadings. (ECF No. 21). The scheduled pretrial

conference was postponed pending a ruling on the dispositive motion (see Order, ECF

No. 26). On November 26, 2019, District Judge Carlos Murguia5 denied Defendant’s

motion for judgment. (Mem. & Order, ECF No. 27.)

       In his decision, Judge Murguia examined whether Plaintiff was owed a duty of

defense for Count VI of the underlying suit based on the insurance policies’ “property

damage” and “personal and advertising injury” liability coverage. (Id. at 2.) Although the

Court found the property damage clause did not require the insurers to provide a defense,

the Court did find HPC could possibly advance a “disparagement” theory in Count VI of

the underlying litigation. Judge Murguia found, “While the court agrees that Count VI

does not expressly allege slander, libel, or disparagement, defendants’ duty includes the

possibility of coverage upon consideration of extrinsic evidence either in their possession

or brought to their attention.” (Id. at 7.) The Court found that, after consideration of

extrinsic evidence including letters to and from the insurers, the insurers’ decision to

defend Mr. Schlup was in part based upon his alleged comments to the owners of Bootleg

and others. Therefore, Defendants are in possession of facts that led them to provide a

defense for Mr. Schlup, and because Plaintiff’s theory of coverage is based on an agency




5
 On February 20, 2020, this action was reassigned to District Judge Holly L. Teeter. (Minute
Order, ECF No. 39.)
                                             6
      Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 7 of 43




theory of liability against her for the same conduct, the Court could not conclude that

Plaintiff’s theory of coverage is frivolous as a matter of law. (Id. at 8.)

       Following Judge Murguia’s decision, the undersigned held a pretrial conference

on December 19, 2019. (Order, EF No. 31.) In the parties’ pre-conference submission

and during the pretrial conference, it became clear there were multiple unresolved issues,

so the pretrial conference was continued to January 7, 2020. (Id.) During that conference,

Defendants advised Plaintiff and the Court they wished to reopen discovery to obtain

limited discovery related to the Judge Murguia’s recent ruling (ECF No. 27), and to file

motions for leave: (1) to amend their affirmative defenses; (2) to file a third-party

complaint against Mr. Schlup; and (3) to file for summary judgment. (Order, EF No. 32.)

After finding the prejudice to Defendants in denying them the opportunity to file motions

was greater than the prejudice to Plaintiff if the requests were granted, the undersigned

reopened discovery for a period of 45 days, to February 21, 2020, for the limited purpose

of discovery related to the recent Court Order, and imposed deadlines for Defendants’

anticipated motions. (Id.) All other case deadlines were stayed pending resolution of

these issues. Soon thereafter, Plaintiff filed her motion to stay discovery (ECF No. 34),

which was shortly followed by the other pending motions.

       Having reviewed all pending motions and related briefing, the Court is now

prepared to rule. Each motion is addressed in turn.




                                               7
      Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 8 of 43




II.    Plaintiff’s Motion to Stay Discovery (ECF No. 34)6

       A.     Plaintiff’s Position

       Plaintiff contends Defendants are now inserting “several additional fact-dependent

issues into this case” and believes it is most appropriate to stay the current action “in light

of the extensive progress of the underlying state-court litigation.” (ECF No. 42 at 1.)

Plaintiff argues Defendants would suffer no prejudice by waiting until the conclusion of

the underlying case, but the expansion of this action would prejudice her and her husband

and would increase friction between state and federal courts because the same facts are

being determined in the state action. (Id. at 2, 8.) At the time Plaintiff’s motion was filed,

the underlying suit was set to conclude discovery on April 1, 2020, with dispositive

motions due on April 15 and trial set to begin on August 10, 2020. (Id.)

       In Plaintiff’s initial briefing, she contends the Court should stay this case until

resolution of state action because the same fact-dependent issue will be decided in the

state case, citing Kunkel v. Continental Casualty Co.7 Plaintiff argues “all information

sought by Defendants’ discovery requests is already in Defendants’ possession” because

Depositors is already defending Mr. Schlup and the Center in the underlying action. (ECF

No. 35 at 3.) Plaintiff argues the facts to be determined in this matter—through extrinsic

evidence—are the content and circumstances of any damaging statements made by Mr.

Schulp. Those same facts are at issue in the underlying litigation because they could

6
  The original motion to stay was filed by both Plaintiffs (ECF No. 34); however, the revised
Memorandum in Support refers only to Plaintiff Michel Schlup individually. (ECF No. 42.)
Although there is some confusion surrounding the filer, as discussed supra note 3, the Court
refers to a singular Plaintiff.
7
  Kunkel v. Cont'l Cas. Co., 866 F.2d 1269 (10th Cir. 1989). See discussion infra section II.C.2.
                                               8
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 9 of 43




form the basis of Count VI against Michel Schlup in that case. Plaintiff also argues the

Court should stay this federal case under the State Farm Fire & Casualty Co. v. Mhoon8

test because it would not promote judicial economy to litigate the same facts in

overlapping proceedings.

       Plaintiff’s amended memorandum (ECF No. 42) outlines several ways this Court

will be considering the same facts as the state court or may be required to make

overlapping factual findings. First, Defendants’ discovery requests seek information

about the content and circumstances surrounding statements giving rise to any “personal

or advertising injury.” This is a fact-dependent issue to be resolved in the underlying

case. Second, because Defendants now seek to add Mr. Schlup and the Center as parties

to this case (Mot., ECF No. 389), Mr. Schlup’s employment status is an issue of fact

which will also be decided in the underlying litigation. Third, by adding Mr. Schlup to

this case, Defendants seek to deny him coverage on the grounds there was no “Personal

or Advertising Injury” or “No Personal or Advertising Injury During the Policy Period.”

Plaintiff contends the Court has already ruled on this issue regarding her and found there

may be coverage depending on how the underlying facts develop. (Mem. & Order, ECF

No. 27 at 8, noting “The instant dispute is not a post-suit coverage action with the

benefits of hindsight and a fully-developed record.”)

       Finally, the fourth way this Court may overlap with state court factual findings

involves Defendants’ proposed additional affirmative defense against Plaintiff (Mot.,

8
  State Farm Fire & Casualty Co. v. Mhoon, 31 F.3d 979, 983 (10th Cir. 1994)). See discussion
infra section II.C.2.
9
  See discussion infra section V.
                                             9
        Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 10 of 43




ECF No. 3710)—the “Knowing Violation of Rights of Another” Exclusion. Defendants

also seek to invoke this exclusion against Mr. Schlup in the Third-Party Complaint. This

Exclusion turns on the intent of the insured, which is also at issue in the underlying

litigation. (ECF No. 42 at 7.)

          Plaintiff contends continuing with discovery in this case would serve no useful

purpose except to prejudice Plaintiff—by forcing her (and potentially Mr. Schlup, if

added) to litigate in two courts simultaneously—and increase friction between the state

and federal courts. Conversely, Plaintiff believes there is no prejudice to Defendants in

waiting until resolution of the state court action to continue with this case. Additionally,

Plaintiff argues Defendants already have the discovery they seek by virtue of their

defense of Mr. Schlup and the Center in the underlying action.

          B.     Defendants’ Position

          Defendants argue Plaintiffs’ motion to stay discovery is an attempt to undermine

this Court’s Order permitting limited discovery and believe the discovery they requested

is likely to confirm they have no obligation to defend or indemnify Plaintiff in the

underlying action. (ECF No. 46 at 3.) They argue they must be permitted to “gather the

facts and evidence to defend themselves against the action filed by the Plaintiffs.” (Id.)

Defendants maintain “the factual issues relevant to the declaratory judgment action are

not identical to those that may arise in the tort action, a thus, a stay is not warranted. The

Plaintiffs cannot have it both ways—they cannot claim extrinsic evidence exists that

triggers a duty to defend yet fail to provide the facts surrounding this so-called evidence

10
     See discussion infra section IV.
                                             10
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 11 of 43




to the Insurers.” (ECF No. 46 at 8.) Defendants contend through the requested discovery,

the insurers seek to confirm whether any extrinsic evidence exists to trigger their defense

obligation. (Id. at 2-3.)

       Defendants maintain Plaintiff fails to address the differences in the issues of the

underlying action and the issues in the instant case. The state court case focuses on

Plaintiff’s liability for specific torts, while this case will determine whether Defendants

owe a duty to defend Plaintiff in the state action. Because the factual issues relevant to

the declaratory judgment action are not identical to those that could arise in the tort

action, this matter should not be stayed.

       Defendants note, “[u]nder Kansas law, an insurer’s duty to defend is determined

by examining the facts of the underlying complaint and any extrinsic evidence brought to

the attention of the insurers.” (ECF No. 46 at 7.)11 Defendants argue Plaintiff has already

conceded the pleadings in the underlying case do not contain allegations supporting a

duty to defend. So, Plaintiff will rely on “extrinsic evidence” to prove coverage under the

insurance policies. If Plaintiff relies on extrinsic evidence—Defendants maintain they

should be able to see it. Defendants reason neither Kunkel nor the Mhoon factors support

a stay of this case.

       C.      Legal Standards

       Although the parties’ arguments and authorities discuss stay in the context of

whether this Court should exercise jurisdiction over this matter, neither party alludes to


11
  Defs.’ Resp., ECF No. 46 (quoting Hartford Fire Ins. Co. v. Vita Craft Corp., 911 F. Supp. 2d
1164, 1175 (D. Kan. 2012)).
                                              11
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 12 of 43




the undersigned Magistrate Judge’s general power to stay. Both standards are worthy of

mention.

              1.     Stay Generally

       A decision on whether to stay litigation is within the Court’s inherent power to

control its docket and rests in its sound discretion.12 The Court may exercise that power

in the interest of economy of time and effort for itself and for counsel and parties

appearing before it.13 When discharging its discretion, the Court “must weigh competing

interests and maintain an even balance.”14 The Tenth Circuit has cautioned, “[t]he right

to proceed in court should not be denied except under the most extreme circumstances.” 15

The party seeking stay “must make a clear case of hardship or inequity in being required

to go forward, if there is even a fair possibility that the stay for which he prays will work

damage to someone else.”16

              2.     Stay or Dismissal of Declaratory Judgments

       Specifically regarding this Court’s jurisdiction over the declaratory judgment

action, both parties focus much of their arguments on the standards set forth in two

12
   See Accountable Health Sols., LLC v. Wellness Corp. Sols., LLC, No. 16-2494-DDC-TJJ, 2016
WL 4761839, at *1 (D. Kan. Sept. 13, 2016); Universal Premium Acceptance Corp. v. Oxford
Bank & Trust, No. 02–2448–KHV, 2002 WL 31898217, at *1 (D. Kan. Dec. 10, 2002) (citing
Pet Milk Co. v. Ritter, 323 F.2d 586, 588 (10th Cir. 1963)).
13
   Universal Premium Acceptance Corp., 2002 WL 31898217, at *1 (citing Landis v. N. Am. Co.,
299 U.S. 248, 255 (1936)).
14
   Pipeline Prods., Inc. v. Horsepower Entm't, No. 15-4890-KHV-KGS, 2016 WL 1448483, at
*1 (D. Kan. Apr. 13, 2016) (citing Landis, 299 U.S. at 255).
15
   Kendall State Bank v. Fleming, No. 12-2134-JWL-DJW, 2012 WL 3143866, at *2 (D. Kan.
Aug. 1, 2012) (citing Commodity Futures Trading Comm'n v. Chilcott Portfolio Mgmt., Inc., 713
F.2d 1477, 1484 (10th Cir.1983)).
16
   Landis, 299 U.S. at 255; see Accountable Health Sols., 2016 WL 4761839, at *1 (citing
Cargill Meat Sols. Corp. v. Premium Beef Feeders, LLC, No. 13-1168-EFM-TJJ, 2015 WL
3937395, at *1 (D. Kan. June 26, 2015)).
                                             12
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 13 of 43




primary authorities: Kunkel17 and Mhoon.18 In Kunkel v. Continental Casualty Co.,19 the

Tenth Circuit Court of Appeals articulated some considerations for determining whether

to hear a declaratory judgment case, finding (among other factors) “a federal court

generally should not entertain a declaratory judgment action over which it has jurisdiction

if the same fact-dependent issues are likely to be decided in another pending

proceeding.”20 But the Kunkel court clarified “nothing in the Declaratory Judgment Act

prohibits a court from deciding a purely legal question of contract interpretation which

arises in the context of a justiciable controversy presenting other factual issues.”21

       Later, in State Farm Fire & Casualty Co. v. Mhoon,22 the Tenth Circuit expanded

its analysis to include five factors a district court should consider when deciding whether

to exercise jurisdiction over a declaratory judgment action.23 Those factors are:

       (1) whether a declaratory action would settle the controversy; (2) whether it
       would serve a useful purpose in clarifying the legal relations at issue; (3)
       whether the declaratory remedy is being used merely for the purpose of
       procedural fencing or to provide an arena for a race to res judicata; (4)
       whether use of declaratory action would increase friction between our
       federal and state courts and improperly encroach upon state jurisdiction;
       and (5) whether there is an alternative remedy which is better or more
       effective.24

17
   See infra note 19.
18
   See infra note 22.
19
   Kunkel v. Cont'l Cas. Co., 866 F.2d 1269 (10th Cir. 1989).
20
   Id. at 1276 (citing Brillhart v. Excess Ins. Co., 316 U.S. 491, 495, (1942); Western Casualty
and Surety Co. v. Teel, 391 F.2d 764, 766 (10th Cir. 1968)).
21
   Id.
22
    State Farm Fire & Casualty Co. v. Mhoon, 31 F.3d 979 (10th Cir. 1994) (citing Allstate Ins.
Co. v. Green, 825 F.2d 1061, 1063 (6th Cir. 1987)).
23
   Mid-Continent Cas. Co. v. Vill. at Deer Creek Homeowners Ass'n, Inc., 685 F.3d 977, 981
(10th Cir. 2012) (discussing the Court’s earlier considerations in Kunkel and the expansion of
considerations in Mhoon) (citing Kunkel, 866 F.2d at 1275; Mhoon, 31 F.3d at 983).
24
   Mid-Continent Cas. Co., 685 F.3d at 980-81 (quoting Mhoon, 31 F.3d at 983; accord U.S. v.
City of Las Cruces, 289 F.3d 1170, 1187 (10th Cir. 2002)).
                                              13
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 14 of 43




       Although the parties ask the Court to apply Kunkel and Mhoon separately, these

authorities are essentially parts of the same analysis, as Mhoon was an expansion of

Kunkel considerations.      When applying these primary authorities, courts balance a

number of concerns, including the nature of the declaratory judgment claim,25 while

emphasizing the importance of avoiding “fact-dependent issues likely to be decided in

another pending proceeding,”26 and considering whether questions in the federal suit can

better be settled in the proceeding pending in the state court.27 As with the decision to

stay, the decision whether to exercise jurisdiction over a declaratory judgment action is a

matter within the sound discretion of the district court.28

       D.     Discussion

       The Court first turns to Defendants’ request to strike Plaintiff’s amended brief in

support of her motion. Following Defendants’ initial Response to Plaintiff’s Motion to

Stay, Plaintiff filed an “Amended Memorandum.” (ECF No. 42.) Defendants argue this

Amended Memorandum is “an improper second attempt to reiterate the arguments made

in [the] original Motion to Stay and should be stricken.” (ECF No. 46 at 6.) Because this

Court ordered no replies to be filed, Plaintiff had no opportunity to respond to

Defendants’ most recent arguments, but the Court finds it unnecessary. Plaintiff’s

25
   Cincinnati Ins. Co. v. Gage Ctr. Dental Grp., P.A., No. 12-2387-KHV, 2013 WL 5913751, at
*8 (D. Kan. Nov. 1, 2013) (citing United States v. City of Las Cruces, 289 F.3d 1170, 1190 (10th
Cir. 2002))
26
   Id. (citing Kunkel, 866 F.2d at 1276) (other notations and citations omitted).
27
   Id. (citing Mid–Continent Cas. Co., 685 F.3d at 986).
28
    Mid-Continent Cas. Co. v. Greater Midwest Builders, No. 09-2066-EFM-DJW, 2009 WL
10688952, at *2 (citing Allstate Property and Cas. Ins. Co. v. Salazar-Castro, No. 08–2110–CM,
2009 WL 997157, at *1 (D. Kan. Apr. 14, 2009); Sprint Corp. v. Aertoel, Ltd., No. 99-2547-
JWL, 2000 WL 382031, at *2 (D. Kan. Mar. 17, 2000) (citing Wilton v. Seven Falls Co., 515
U.S. 277, 289 (1995)).
                                              14
      Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 15 of 43




amended brief (ECF No. 42) largely restates the same legal arguments made in her

original brief (ECF No. 35) and adds additional facts regarding the status of the

underlying litigation (now inaccurate29) and information from Defendants’ more-

recently-filed motions.     Though leave of Court to amend may have been a more

appropriate technical procedure for Plaintiff to employ, Defendants had, and took, the

opportunity to respond. Given the amount of motion practice currently before this Court,

the Court finds no party either advantaged or prejudiced by the information contained in

the amended brief, and in its discretion the Court chooses to consider all briefing before

it.

       Frankly, the Court is troubled by the excessively contentions nature of the parties’

briefing. More importantly, although the parties focus on Kunkel and Mhoon, the Court

is aggrieved by the parties’ attempt to inject a jurisdictional argument at this stage of the

litigation—after the undersigned’s order permitting limited discovery.               While the

undersigned magistrate judge certainly possesses the inherent power to stay this matter, it

does not have the power to determine this Court’s jurisdiction over the case, which is the

ultimate question under those authorities.




29
   Given the recent COVID-19 pandemic and the challenges it has created for the practice of law
and the court system’s ability to conduct in-person hearings, this Court takes judicial notice of
more recent filings in the underlying suit. A Joint Motion for Second Amended Scheduling
Order was filed on March 25, 2020, and on June 29, 2020, the August 2020 trial was cancelled
and reset for September 20, 2021. A motion for summary judgment (or hearing on said
motion—the docket is unclear) is set for August 5, 2021, with a pretrial conference set for
September 3, 2021. (See Johnson County District Court case search system, located at
http://www.jococourts.org/civroa.aspx?which=16CV02892.
                                               15
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 16 of 43




       Additionally, the Court finds neither party’s positions wholly convincing for a

multitude of reasons. The parties’ positions have completely shifted since the initial

scheduling conference, when Plaintiff thought discovery was necessary, but Defendant

did not.30 Defendants accuse Plaintiff of trying to reverse course and ask the Court not to

exercise jurisdiction over a case Plaintiff filed—yet Defendants ignore the fact that

Plaintiff originally filed her action in the same jurisdiction as the underlying case, which

may have avoided the potential for conflicting factual findings. And, a large part of

Plaintiff’s arguments regarding stay depend upon what she characterizes as the

“extensive” progress of the underlying case. But those circumstances have also been

altered dramatically, with trial now scheduled for September 2021—more than a year

away.31

       In its discretion, and in an effort to keep this matter moving toward resolution as

efficiently as possible, the Court denies Plaintiff’s motion in part, without prejudice, as

follows. This Court has already ordered limited discovery to occur, and in line with that

Order, the Court will permit the limited written discovery propounded by Defendants to

proceed as outlined below in the analysis of the motion to compel (infra section III). Any

disputes regarding such discovery must be taken up before the Court by telephone

conference in order to handle them swiftly. The Court will also permit Defendants to

amend their pleadings in an effort to have all affected parties’ rights determined in a

single action (infra sections IV, V).

30
  See parties’ Planning Report, supra note 4.
31
   See Pl.’s Am. Mem., ECF No. 42 at 1; but see discussion supra note 29 discussing the
progress of the state action.
                                            16
        Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 17 of 43




         The Court also grants Plaintiff’s motion in part, to the extent that no additional

discovery will be permitted, no additional amendments will be granted, and this case is

expected to move expeditiously toward pretrial conference and dispositive motions. The

discovery period is now concluded. A pretrial conference is scheduled for September

30, 2020 at 10:00 a.m. by dial-in telephone conference unless the judge determines that

the proposed pretrial order is not in the appropriate format or that there are some

problems requiring counsel to appear in person. Counsel and any pro se parties must dial

888-363-4749 and enter Access Code 9686294 to join the conference. and the parties’

proposed pretrial order is due to the undersigned no later than September 23, 2020. All

other potentially dispositive motions (e.g., motions for summary judgment), must be filed

by October 23, 2020. If the parties wish to renew their arguments regarding this Court’s

jurisdiction over the action, they should raise such arguments in conjunction with

dispositive motions. The trial is reset to May 17, 2021 at 9:00 a.m. All guidelines and

directives included in the original Scheduling Order (ECF No. 17) continue to govern this

case.

III.     Defendants’ Motion to Compel Plaintiffs’ Responses to Discovery
         (ECF No. 45)

         Following the undersigned’s order permitting limited discovery, Defendants

propounded written discovery to Plaintiff on January 14, 2020. (See Mot., ECF No. 45.)

In response, Plaintiff filed the motion to stay on February 13 and objected to all discovery

requests on the same date, leading to the instant motion.




                                             17
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 18 of 43




       A.     Duty to Confer

       As a threshold matter, the Court first considers whether the parties have

sufficiently conferred regarding Defendants’ Motion, as is required by Fed. R. Civ. P.

37(a)(1) and D. Kan. Rule 37.2.32 Defendants’ Motion includes a Certificate of Good

Faith Conference (ECF No. 45 at IV); however, this certificate notes after an initial meet

and confer letter, Defendants did not wait for Plaintiff to fully respond before filing the

instant motion. (See Pl.’s Resp., ECF No. 47.)           Plaintiff’s counsel notified defense

counsel he would be out of town for one week but intended to respond. The motion was

filed prior to counsel’s return. Although Defendants’ deadline to file any discovery

motion was quickly approaching, neither party approached the Court for an extension.

Under these facts, it does not appear the parties actually conversed, conferred, or

compared views as required by the Local Rule.

       But the Court questions the cleanliness of either party’s hands in this instance. For

example, though Plaintiff’s counsel was out of the office, counsel had enough time to

prep the motion to stay, yet not enough time to confer. At the same time, Defendants

waited until nearly the end of their 30-day period to file their motion before attempting

conferral.




32
   D. Kan. Rule 37.2 provides the court will not entertain any motion to resolve a discovery
dispute pursuant to Fed. R. Civ. P. 26 through 37, unless the attorney for the moving party has
conferred or has made reasonable effort to confer with opposing counsel concerning the matter in
dispute prior to the filing of the motion. “A ‘reasonable effort to confer’ means more than
mailing or faxing a letter to the opposing party. It requires the parties in good faith converse,
confer, compare views, consult, and deliberate, or in good faith attempt to do so.” D. Kan. Rule
37.2.
                                               18
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 19 of 43




       Given the above, the Court is well within the law to simply deny Defendants’

motion. However, in the interest of moving this matter to pretrial and to consider this

issue along with the other pending disputes, the Court in its discretion will decide the

motion on its merits.

       B.     Requests at Issue

       In their first requests for discovery, Defendants ask Plaintiff to answer 11

interrogatories and respond to nine requests for production. (ECF No. 45-1, Ex. 1.)

Those requests include:

       • 11 interrogatories: aimed at identifying the statements made by Mr. Schlup
         regarding Bootleg (Interrogs. #2-4); identifying all executive officers,
         directors, and shareholders of the Center (Interrogs. #5-7); information
         regarding whether Mr. Schlup was an employee or independent contractor of
         the Center (Interrogs. #8-9); “all evidence supporting . . . duty to defend
         (Interrog. #10); and other general questions; who helped complete the
         interrogatories (Interrog. #1) and identifying all documents referenced/utilized
         in answers (Interrog. #11).

       • 9 Requests for Production:

              o RFP #1: all written discovery & deposition transcripts from the
                underlying lawsuit;

              o RFP#2: all documents to demonstrate/support comments made by Mr.
                Schlup;

              o RFP#3: all documents showing Mr. Schlup’s comments are central to,
                or have been relied on by HPC in the underlying lawsuit;

              o RFP#4: all documents showing the alleged comments referenced in the
                “Rogers letter” (the January 2017 letter from the insurer counsel, David
                Rogers, to Mr. Schlup’s attorneys, Bill Skepnek and Brennan Fagan)
                were false or a misrepresentation;




                                           19
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 20 of 43




             o RFP#5: documents showing Mr. Schlup was an executive officer,
               director, shareholder and/or employee of the Center (see Interrogs. #5-
               8);

             o RFP#6: any employment or independent contractor agreement between
               Mr. Schlup and the Center (see Interrogs. #8-9);

             o RFP#7: documents showing Mr. Schlup was acting on behalf of the
               Center when he made the comments;

             o RFP#8: all documents supporting Plaintiff’s contention that the
               underlying suit seeks damages due to a “personal and advertising
               injury” under the insurance policies;

             o RFP#9: any documents referenced or consulted in the interrogatories.

      Plaintiff provided no answers to the discovery requests, but repeated a nearly-

identical objection in all her responses (ECF #45-2):

      Objection. Defendants have engaged insurance defense counsel, Larson &
      Blumreich, LLC, in the Lawsuit to provide defense and indemnity, under a
      reservation of rights, to Southridge Retail Center, Inc. and [Mr.] Schlup
      pursuant to the Policies at issue in this matter. As such, all information
      sought by Defendants pursuant to this Interrogatory is already within
      Defendants’ possession, custody, and control. Plaintiffs further object on
      the basis that Plaintiffs have filed a Motion to Stay the Proceedings pending
      the outcome of the Lawsuit, and pending resolution of that Motion, Plaintiff
      may have no obligation to [answer this or any other Interrogatory or
      produce responsive documents].

      C.     Arguments of the Parties

      Defendants contend Plaintiff’s reliance on the motion to stay as a basis for

objection is improper because there is no automatic stay of discovery despite a pending

motion. Because Plaintiff did not seek a protective order, the discovery responses are not

stayed. Additionally, Defendants believe the objections and motion to stay are an

improper means to reassert Plaintiff’s objections previously considered in the January


                                            20
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 21 of 43




conference, and an attempt to circumvent the Court’s prior order permitting discovery.

Finally, Defendants dispute the information sought is already in their “possession,

custody or control” by virtue of the underlying suit, and contend they maintain

“completely separate” claim files for the two lawsuits. Defendants argue they do not

have access to the information discovered in the underlying suit, and even if they did, the

information they request for this action is distinct from that which would be discovered in

the state case. (Mot., ECF No. 45.)

       Plaintiff contends Judge Murguia’s Order specifically identifies the extrinsic

evidence he both considered and decline to consider, and this evidence is all that is

necessary to trigger Defendants’ duty of defense. Plaintiff argues all the information

sought by the requests is already in Defendants’ possession as a result of the insurers’

agreement to provide a defense to Mr. Schlup in the underlying case.             Although

Defendants contend they keep separate case files, they have access to both.          And,

Plaintiff argues because she asked for a stay of this case, it would reduce the burden and

expense of production for her to wait for the decision on the issue of stay before

producing the discovery.

       D.     Legal Standards

       A brief review of the applicable standards for discovery is necessary.      Fed. R.

Civ. P. 26(b)(1) provides the general scope of discovery, outlining “parties may obtain

discovery regarding any nonprivileged matter that is relevant to any party's claim or

defense and proportional to the needs of the case.” Disputed in this case are responses to

both interrogatories and requests for production. Fed. R. Civ. P. 33 allows a party to

                                            21
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 22 of 43




serve on another party written interrogatories within the scope of Rule 26(b).          Each

interrogatory must, to the extent it is not objected to, be answered separately and fully in

writing under oath,33 and any ground for objection must be stated with specificity.34

       Fed. R. Civ. P. 34 allows for parties to serve document requests within the scope

of Rule 26(b). The rule requires a party to respond in writing, stating documents will be

produced or inspection will be permitted as requested, or the responding party must state

with specificity the grounds for any objection.35

       Both Fed. R. Civ. P. 37 and D. Kan. Rule 37.1 permit a party seeking discovery to

file a motion to compel answers or production. Although Rule 37(a)(3)(B) permits such

a motion in the event of a responding party’s failure to answer or respond, Rule 37(a)(4)

also premises evasive or incomplete answers or responses must be treated as a failure to

answer or respond.

       E.      Discussion

       At the outset, Plaintiff’s objections related to her request for stay are overruled.

As discussed above, the Court denied in significant portion Plaintiff’s request for stay,

and the related objections to the Defendants’ discovery requests are likewise overruled.

During the January 7 hearing, the Court heard the arguments of both parties, permitted

such discovery, and expects it to be complete. Although Plaintiff wordsmiths the Court’s

intentions by suggesting the permitted discovery is actually outside Judge Murguia’s

order (see paragraph 10 of Pl.’s Resp., ECF No. 47)—it was never the intention of this

33
   Fed. R. Civ. P. 33(b)(3).
34
   Fed. R. Civ. P. 33(b)(4).
35
   Rule 34(b)(2)(B), (E).
                                             22
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 23 of 43




Court to grant Defendants the ability to conduct discovery—yet not actually anticipate

the discovery to be completed.

       Although Judge Murguia’s order identified specific evidence he examined in his

decision and identified that which he determined was outside the province of Rule 12—

nothing in the order suggests there is no additional evidence needed, or that other

evidence should be precluded. In fact, Judge Murguia’s order notes the record is not fully

developed. (Mem. & Order, ECF No. 27 at 8.)

       Discovery is broad.36 Although Plaintiff is convinced she knows precisely which

information Defendants may or may not need to defend this action—it is Defendants’

prerogative to gather evidence it believes it may need to pursue the theory of their case,

so long as the discovery stays within the bounds of Rule 26(b)(1). This Court cannot find

the information sought by Defendants is irrelevant on its face, and Plaintiff has not met

her burden to demonstrate either lack of relevance or that the potential harm the

discovery could cause would outweigh the presumption in favor of broad disclosure.37

       Rule 33(d) does allow a party to answer an interrogatory by referencing records

already produced if “the burden of deriving or ascertaining the answer will be

substantially the same for either party” and the records are specified “in sufficient detail

to enable the interrogating party to locate and identify them as readily as the responding




36
   See Presbyterian Manors, Inc. v. Simplexgrinnell, L.P., No. 09-2656-KHV, 2010 WL
3880027, at *7 (D. Kan. Sept. 28, 2010) (discussing “Relevance is broadly construed at the
discovery stage of litigation” and “. . . the ordinary presumption in favor of broad discovery.”)
37
   Johnson ex rel. Johnson v. Olathe Dist. Sch., 212 F.R.D. 582, 586 (D. Kan. 2003).
                                               23
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 24 of 43




party could.”38 If the information has been produced in the underlying lawsuit, and

Plaintiff knows this,39 Plaintiff still bears the duty to identify the information—either by

producing it or specifying the location of the same. It is not appropriate for Plaintiff to

repeatedly object on the basis that Defendants may be in possession of some documents.

Even if the insurers have engaged defense counsel to defend Mr. Schlup in the underlying

suit, the insurers are not parties to that case, and the Court takes defense counsel at their

word that the information is contained in two completely separate claim files.

       But the Court also takes note of Defendants’ contention, “[e]ven if the Insurers

are in possession of some or all of the requested documents, the Plaintiff’s answers” are

insufficient. It is entirely unclear from the information presented to this Court whether

Defendants actually have any of the requested information within their custody or

control. “[C]ontrol comprehends not only possession but also the right, authority, or

ability to obtain the documents.”40 If Defendants are in possession or control of any of




38
   See Pulsecard, Inc. v. Discover Card Servs., Inc., 168 F.R.D. 295, 305 (D. Kan. 1996). See
also Bettis v. Hall, No. 10-2457-JAR, 2015 WL 1268014, at *6 (D. Kan. Mar. 19,
2015) (citing Johnson v. Kraft Foods N.A., Inc., 236 F.R.D. 535, 545 (D. Kan. 2006))
(quoting DIRECTV, Inc. v. Puccinelli, 224 F.R.D. 677, 680–81 (D. Kan. 2004)) (“a party ‘may
not merely refer’ another party to documents ‘hoping [the other party] will be able to glean the
requested information from them’).
39
   The Court takes judicial notice that Plaintiff’s counsel in this matter, Mr. Brennan Fagan, is
also counsel of record for Michael Schlup and the Center in the underlying state court case. See
HPC Metcalf Investors, LP v. Southridge Retail Center, Inc., et al., No. 16CV02892 (Dist. Ct.
Johnson County, Kansas, filed May 16, 2016.)
40
   Ice Corp. v. Hamilton Sundstrand Corp., 245 F.R.D. 513, 516 (D. Kan. 2007) (citing Super
Film, 219 F.R.D. at 651 (citing Comeau v. Rupp, 810 F. Supp. 1127, 1166 (D. Kan. 1992); see
also McCoo v. Denny's, Inc., 192 F.R.D. 675, 692 (D. Kan. 2000); Pulsecard, Inc., 168 F.R.D. at
307).
                                               24
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 25 of 43




the items sought from Plaintiff, or even if they have the “practical ability”41 to access the

information “irrespective of legal entitlement,”42 they are duty-bound to investigate and

say so. Although the purpose of discovery is to gather all potential evidence, Defendants

do not have a right to seek information within their own control, or duplicative

information which causes an undue burden to Plaintiff.

       Plaintiff’s objections to Defendants’ discovery requests are overruled. However,

the Court expects counsel to confer regarding the most efficient manner in which to

obtain the requested information. Whether produced by Plaintiff or in the event any

documents are in Defendants’ control, counsel must work together to achieve full

responses no later than September 18, 2020.

       F.     Fees

       Defendants seek an award of their attorneys’ fees and expenses in filing their

motion to compel. Despite the granting of Defendants’ motion, at this juncture, the Court

finds the award of expenses inappropriate under Fed. R. Civ. P. 37(a)(5)(A)(i) and (iii).

Although Defendants contend there is “no reasonable explanation” for Plaintiff’s

deficient responses, the Court disagrees. While Plaintiff will be required to respond, the

Court does not find Plaintiff’s arguments to be wholly without merit, and again notes the

parties’ lack of conferral prior to the filing of the motion. Under these circumstances, the

Court finds an award of expenses unjust, and declines to award fees.



41
   Ice Corp., 245 F.R.D. at 516 (quoting American Maplan Corp. v. Heilmayer, No. 00–2512–
JWL, 2002 U.S. Dist. LEXIS 993 at * 4 (D. Kan. January 21, 2002).
42
   Id.
                                             25
      Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 26 of 43




       G.    Conclusion

       Therefore, in its discretion and for the reasons stated above, the Court GRANTS

Defendants’ Motion to Compel. The Court expects the information to be produced

forthwith, after the parties’ good-faith conferral efforts and in any case no later than

September 18, 2020.

IV.    Defendants’ Motion for Leave to Amend their Answer to Assert Additional
       Defenses (ECF No. 37)

       Shortly after Plaintiff’s motion to stay, Defendants filed their motion for leave to

amend their answer. As noted above, the scheduling order required any motions for leave

to amend the pleadings to be filed by June 28, 2019. However, after discussion during

the January 2020 pretrial conference, the undersigned permitted Defendants to file their

instant motion. (Order, ECF No. 32.)

       A.    Defendants’ Position

       Defendants’ original Answer included nine affirmative defenses. In particular,

their Sixth Affirmative Defense claimed Defendants owe no duty to defend and/or

indemnify Plaintiff for those “personal and advertising injury” claims precluded from

coverage “by any exclusion, limitation or condition of the Primary Policy and/or

Umbrella Policy.” (Ans., ECF No. 9 at 21.) Defendants now seek to amend their Answer

for the first time to specify an exclusion in this defense: the “Knowing Violation of

Rights of Another Exclusion,” which is contained in both the primary and umbrella

policies.




                                            26
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 27 of 43




       Defendants argue Fed. R. Civ. P. 15(a)(1) applies to permit amendment. They

contend this amendment to their Answer will not cause delay. Despite the procedural

posture and age of this case, discovery has only recently been issued and no trial date has

been set. Defendants argue it is unlikely additional discovery will be needed for this new

affirmative defense. Therefore, Defendants reason Plaintiff will not be prejudiced by the

amendment. Defendants maintain the amendment arises from the same subject matter set

out in the original Answer and raises no significant factual issues.

       B.     Plaintiff’s Position

       In Plaintiff’s Response to Defendants’ motion, she contends Defendants have

known about this exclusion through the defense provided to Mr. Schlup in the underlying

case, and their attempt to now insert these issues into this action creates concurrent

litigation and prejudice to the insureds. (ECF No. 43 at 2.)           In that vein, Plaintiff

incorporates by reference her Amended Memorandum in Support of her Motion to Stay.

(ECF No. 43, referencing ECF No. 42.) Plaintiff asks this Court to stay a decision on

Defendants’ motion, but does not address the Rule 15 or Rule 16 standards for

amendment.

       C.     Legal Standards

       A brief review of the legal standards regarding amendment is necessary in

considering Defendants’ motion.

              1.     Fed. R. Civ. P. 16 – Good Cause

       When a proposed amendment is offered after the deadline to amend pleadings has

passed, Fed. R. Civ. P. 16(b)(4) is implicated. It provides that a “schedule may be

                                             27
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 28 of 43




modified only for good cause and with the judge’s consent.” When considering a motion

to amend the pleadings filed past the scheduling order deadline, “judges in this District

have consistently applied a two-step analysis based on both Rule 16(b) and Rule 15(a).”43

In such cases, the court “first determines whether the moving party has established good

cause within the meaning of Rule 16(b)(4) so as to justify allowing the untimely

motion.”44 Only after finding good cause has been shown will the court proceed to the

second step and evaluate whether the broader Rule 15(a) standard for amendment has

been satisfied.

       “Good cause” under Rule 16(b)(4) requires the moving party to “show that the

amendment deadline could not have been met even if it had acted with due diligence.” 45

“Carelessness is not compatible with a finding of diligence and offers no reason for a

grant of relief.”46 The party requesting an untimely amendment “is normally expected to

show good faith on its part and some reasonable basis for not meeting the deadline.”47 A

lack of prejudice to the nonmovant does not constitute “good cause.” 48 The district court

has discretion to decide whether the movant has established good cause sufficient to

modify the scheduling order deadlines, and such a decision is reviewed only for abuse of




43
   Carefusion 213, LLC v. Professional Disposables, Inc., No. 09–2616–KHV–DJW, 2010 WL
4004874, at *3 (D. Kan. Oct. 12, 2010) (citations omitted).
44
   Id.
45
   Id.
46
   Livingston v. Sodexo & Affiliated Co., No. 11-4162-EFM-KGS, 2012 WL 2045292, at *1 (D.
Kan. June 6, 2012) (citing Deghand v. Wal–Mart Stores, Inc., 904 F. Supp. 1218, 1221 (D. Kan.
1995) (internal citations omitted)).
47
   Id.
48
   Id. (citing Deghand, 904 F. Supp. at 1221).
                                             28
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 29 of 43




discretion.49 If the Court finds Rule 16 is satisfied, the Court then analyzes the request

for amendment under Fed. R. Civ. P. 15.

              2.      Fed. R. Civ. P. 15 – Factors for Amendment

       The Rule 15 standard for permitting a party to amend his or her pleading is well-

established. A party may amend its pleading as a matter of course under Rule 15(a)(1),

either before the responding party answers or within 21 days after service of a responsive

pleading. However, in cases such as this where the time to amend as a matter of course

has passed, without the opposing party’s consent a party may amend its pleading only by

leave of court under Rule 15(a)(2).

       Rule 15(a)(2) provides leave “shall be freely given when justice so requires,” and

the decision to allow an amendment is within the sound discretion of the court.50 The

court considers a number of factors in deciding whether to allow an amendment,

including timeliness, prejudice to the other party, bad faith, and futility of amendment. 51

In exercising its discretion, the court must be “mindful of the spirit of the federal rules of

civil procedure to encourage decisions on the merits rather than on mere technicalities.”52

The Tenth Circuit acknowledged Rule 15 is intended “to provide litigants ‘the maximum

opportunity for each claim to be decided on its merits rather than on procedural

49
   Carefusion 213, 2010 WL 4004874, at *3 (citations omitted).
50
   See J. Vangel Elec., Inc. v. Sugar Creek Packing Co., No. 11–2112–EFM, 2012 WL 5995283,
at *2 (D. Kan. Nov. 30, 2012) (citing Panis v. Mission Hills Bank, 60 F.3d 1486, 1494 (10th Cir.
1995)).
51
   Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (quoting Foman v. Davis,
371 U.S. 178, 182 (1962)); see also Monge v. St. Francis Health Ctr., Inc., No. 12–2269–EFM-
JPO, 2013 WL 328957, at *2 (D. Kan. Jan. 10, 2013), report and recommendation adopted,
2013 WL 328986 (D. Kan. Jan. 29, 2013).
52
   Hinkle v. Mid-Continent Cas. Co., No. 11–2652–JTM-KMH, 2012 WL 2581000, at *1 (D.
Kan. July 3, 2012) (citing Koch v. Koch Indus., 127 F.R.D. 206, 209 (D. Kan. 1989)).
                                              29
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 30 of 43




niceties,’”53 especially in the absence of bad faith by an offending party or prejudice to a

non-moving party.54

       With these standards in mind, the Court evaluates Defendants’ motion.

       D.     Discussion

       Although the parties’ arguments regarding the applicable standards were scarce to

minimal, each of the standards is addressed in turn.

              1.      Good Cause

       While neither of the parties’ briefs mention good cause, the Court did discuss the

timing of the motion during the January 7, 2020 hearing and heard the positions of both

parties at that time. During the hearing, Defendants explained they believed they had a

basis in law to believe this was a non-coverage action, and until Judge Murguia’s ruling,

they did not believe they would need additional discovery or other motions.

       Given the unusual posture of this case, and the prior discussions, the Court finds

good cause under Rule 16(b)(4) for Defendants’ failure to timely seek amendment prior

to the scheduling order deadline.

              2.      Timeliness

       Upon a finding of good cause under Rule 16, the Court must assess whether the

standards for amendment under Rule 15 (a)(2) have been satisfied. For the reasons

discussed above, the Court finds Defendants adequately explained their delay. Less than


53
   Carefusion 213, 2010 WL 4004874, at *4 (citing Minter, 451 F.3d at 1204) (quoting Hardin v.
Manitowoc–Forsythe Corp., 691 F.2d 449, 456 (10th Cir. 1982)).
54
   See AK Steel Corp. v. PAC Operating Ltd. P'ship, No. 15-9260-CM-GEB, 2016 WL 6163832,
at *4 (D. Kan. Oct. 24, 2016) (collecting cases; internal citations omitted).
                                             30
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 31 of 43




three weeks following denial of the motion for judgment, Defendants notified the Court

of their intent to request leave to file their motions in their initial proposed Pretrial

Order.55 Therefore, Defendants’ motion will not be denied on the basis of untimeliness

under Rule 15(a)(2).

              3.       Undue Prejudice

       As the party opposing the amendment, Plaintiff bears the burden to demonstrate

undue prejudice within the meaning of Rule 15.56 Under Rule 15, “undue prejudice”

means “undue difficulty in prosecuting or defending a lawsuit as a result of a change of

tactics or theories on the part of the movant.”57 While any amendment invariably causes

some “practical prejudice,” undue prejudice means the amendment “would work an

injustice to the [party opposing amendment].”58

       Considering this “most important factor,”59 the Court finds Plaintiffs do not

demonstrate prejudice sufficient to prohibit the proposed amendment.             Defendants’

proposed amended defense is a specification of what was already articulated in the

original Answer. Defendants admitted they were unlikely to need additional discovery as

a result of the amendment, and this Court has already denied any additional discovery

(see discussion supra section II.D), so the amendment will not cause additional delay.

55
    The parties emailed their proposed Pretrial Order to the chambers of the undersigned
Magistrate Judge on December 12, 2019 (copy maintained in Chambers file).
56
   Carefusion 213, 2010 WL 4004874, at *4 (internal citations omitted).
57
   Id. (citing U.S. v. Sturdevant, No. 07–2233–KHV–DJW, 2008 WL 4198598, at *3 (D. Kan.
Sept. 11, 2008) (citing Minter, 451 F.3d at 1208; Jones v. Wildgen, 349 F. Supp. 2d 1358, 1361
(D. Kan. 2004))).
58
   Id. (citing Sturdevant, 2008 WL 4198598, at *3; other internal citations omitted).
59
    Minter, 451 F.3d at 1207 (noting, “The second, and most important, factor in deciding a
motion to amend the pleadings, is whether the amendment would prejudice the nonmoving
party.”)
                                             31
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 32 of 43




      Any argument the amendments were sought on the close of discovery in the

underlying action is now moot, because the trial in the underlying action is now more

than a year away.60 The most important factor in the Court’s determination of whether to

permit amendment is whether the amendment would prejudice the nonmoving party.61

Finding minimal prejudice, and certainly no undue prejudice, this factor weighs in favor

of amendment.

              4.     Bad Faith

      Finding Defendants demonstrated good cause for their delay in seeking

amendment, and no undue prejudice exists, the Court next considers whether the

amendment is pursued in good faith.          Although Defendants could have sought

amendment sooner, the Court also understands Defendants’ intent to clarify the issues

with the early Rule 12 motion and to save expenses by doing so. Although Plaintiff

contends Defendants now wish to simply take another bite at the apple because they were

unhappy with Judge Murguia’s ruling—the ruling did narrow the issues before the Court,

which benefits both parties. Even if Defendants’ strategy failed, their actions do not rise

to the level of bad faith. Furthermore, Plaintiff does not accuse Defendants of bad faith,

and the Court finds none. Therefore, this factor weighs in favor of amendment.




60
  See discussion supra note 29.
61
   Minter, 451 F.3d at 1207 (noting, “The second, and most important, factor in deciding a
motion to amend the pleadings, is whether the amendment would prejudice the nonmoving
party.”)
                                            32
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 33 of 43




              5.      Futility

       Although neither party addresses futility arguments, the Court briefly examines

the final factor addressed under Rule 15—the potential futility of the proposed

amendment.      The party opposing amendment bears the burden of establishing its

futility.62 When a defendant moves to amend an answer to add an affirmative defense,

futility is examined in the context of a motion to strike under Fed. R. Civ. P. 12(f).63

Rule 12(f) states that the court “may strike from a pleading an insufficient defense . . . .”

“Within the meaning of Rule 12(f), a defense is insufficient if it cannot succeed, as a

matter of law, under any circumstances.”64 To warrant striking a defense, its insufficiency

must be “clearly apparent” and “no factual issues exist that should be determined in a

hearing on the merits.”65

       “A motion to strike an affirmative defense as insufficient is disfavored as a drastic

remedy.”66 If there is any doubt as to whether to strike a matter, courts should deny the




62
    Neonatal Prod. Grp., Inc. v. Shields, No. 13-2601-DDC-KGS, 2015 WL 1957782, at *2
(citing Boykin v. CFS Enter., Inc., No. 08–2249–CM–GLR, 2008 WL 4534400, at *1 (D. Kan.
Oct. 6, 2008)).
63
   Livingston, 2012 WL 2045292, at *2 (citing Layne Christensen Co. v. Bro-Tech Corp., No. 09-
CV-2381-JWL-GLR, 2011 WL 3847076, at *6 (D. Kan. Aug. 29, 2011)).
64
   Id. (citing Layne Christensen Co., 2011 WL 3847076, at *6) (internal citations and quotations
omitted).
65
    Id. (citing Hayne v. Green Ford Sales, Inc., 263 F.R.D. 647, 649 (D. Kan. 2009)).
66
    Id. (citing Wilhelm v. TLC Lawn Care, Inc., No. 07–2465–KHV, 2008 WL 474265, at *2 (D.
Kan. Feb. 19, 2008)).
                                              33
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 34 of 43




motion.67 Courts will usually deny a motion to strike unless the allegations have “‘no

possible relation to the controversy and may prejudice the opposing party.’“ 68

       As discussed above, the Court finds little prejudice to Plaintiff in allowing the

amendment. And Plaintiff makes no futility argument despite it being her burden to do

so as the party opposing amendment. Although neither party makes futility arguments,

this factor still weighs slightly in favor of amendment because striking a defense is a

disfavored, drastic remedy.

       E.     Conclusion on Amendment of Answer

       Plaintiff’s arguments focus solely on the issue of stay, which has been addressed

ad nauseum above. Because the balance of factors weigh in favor of amendment, the

Court will permit the filing of the proposed amendment, which is consistent with the

“spirit of the federal rules of civil procedure to encourage decisions on the merits.”   69



Defendants must file their amended answer within 7 days.

V.     Defendants’ Motion for Leave to File a Third-Party Complaint (ECF No. 38)

       Concurrent with their motion to amend their answer, Defendants also seek leave to

file a third-party complaint. (Motion, ECF No. 38.)

       A.     Defendants’ Position

       Defendants seek to add Mr. Schlup and the Center as third-party defendants in this

case. They contend the addition of these parties advances the purposes of Fed. R. Civ. P.

67
   Id. (citing Miller v. Pfizer, Inc., No. Civ. A. 99–2326–KHV, 1999 WL 1063046, at *3 (D.
Kan. Nov. 10, 1999)).
68
   Id. (citing United States ex rel. Smith v. Boeing Co., No. 05–1073–WEB, 2009 WL 2486338,
at *3 (D. Kan. Aug. 13, 2009) (other citations omitted).
69
   See Hinkle, 2012 WL 2581000, at *1 (citing Koch, 127 F.R.D. at 209).
                                            34
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 35 of 43




14, which are to promote judicial efficiency and obtain consistent results. (ECF No. 38 at

6.) Although this suit currently focuses on the insurers’ duty to defend Plaintiff, and the

underlying suit does not reference any alleged comments made by Mr. Schlup, both Mr.

Schlup and the Center contend he made the comments to Bootleg that are the center of

HPC’s tortious interference claims. And, the underlying suit’s claims against Plaintiff are

potentially based on an “agency” theory of liability—that Mr. Schlup’s alleged comments

may be imputed to Plaintiff. Therefore, Defendants argue Plaintiff’s claims are related to

the comments Mr. Schlup stated he made. (Id.)

       Because Mr. Schlup’s comments are at the center of the tortious inference claim,

whether Defendants owe a duty to defend any of the insureds will require determining

when the statements were made, to whom, whether they were true, and whether the same

statements are the topic of HPC’s underlying claims. When this Court decides whether a

“personal and advertising injury” occurred under the policies, this decision will affect not

only Plaintiff but also Mr. Schlup and the Center. (Id. at 7.)

       Defendants argue Plaintiffs will not be prejudiced by the proposed Third-Party

Complaint, because it does not significantly delay Plaintiffs’ case. There is no trial date

set for this case, and Defendants are not seeking additional extension of the discovery

deadline. Defendants believe the information they need to pursue the claims in the Third-

Party Complaint has already been requested from Plaintiffs (the topic of the motion to

compel addressed infra section III). Defendants contend adding Mr. Schlup and the

Center to this lawsuit will promote efficiency, because it reduces the need for another

lawsuit to determine the potential coverage issues. (ECF No. 28 at 7.)

                                             35
        Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 36 of 43




          B.     Plaintiff’s Position

          Plaintiff argues it has been more than three years since Plaintiff, Mr. Schlup, and

the Center became parties to the underlying state action. Although this Court already

determined Plaintiff has advanced a non-frivolous claim for defense, which triggered the

Defendants’ duty to defend Plaintiff, Defendants are trying to circumvent the coverage

for Plaintiff by adding Mr. Schlup and the Center in this case. (ECF No. 44 at 2.) The

underlying litigation is progressing, with Plaintiff paying for her own defense while Mr.

Schlup and the Center are being defended by the insurers. (ECF No. 44 at 2.) Plaintiffs

focus, in part, on the prospect that the underlying litigation was set for trial in August

2020 (although this has changed considerably since the briefing was complete).70

          Again, Plaintiff relies on her arguments in her Motion to Stay and Amended

Memorandum in Support and incorporates those arguments by reference. (ECF No. 44 at

2.) Plaintiff contends Defendants’ request is belated, and she will be prejudiced by being

forced into discovery over factual issues Defendants have known about for over three

years, all “on the eve of the close of discovery in the Underlying Litigation.” (ECF No.

44 at 2.) Plaintiff asks this Court to stay a decision on Defendants’ motion for the same

reasons articulated in her motion to stay the case.

          C.     Legal Standards

          Defendants rely on Fed. R. Civ. P. 14 as the applicable standard for filing a third-

party complaint. Although not mentioned in briefing, as noted above, Rule 16 provides

general standards for pretrial management. Both rules are implicated in Defendants’

70
     See discussion supra note 29.
                                               36
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 37 of 43




request, although Plaintiff discusses neither in her briefing. Rule 16 provides the starting

point.

               1.     Fed. R. Civ. P. 16

         Although neither party addresses the legal standards for the timing of Defendants’

motion, this Court must consider it. As described above (see discussion supra sections

IV.C.1, IV.D.1), Rule 16 requires a pretrial scheduling order to place limits on the time to

join other parties and amend the pleadings.71 The rule provides that a “schedule may be

modified only for good cause and with the judge’s consent.”

         In addition to the latitude in pretrial management afforded by Rule 16, “[d]istrict

courts generally are afforded great discretion regarding trial procedure applications

(including control of the docket and parties), and their decisions are reviewed only for

abuse of discretion.”72 Even when a party has run afoul of the rules, the Court maintains

the inherent ability to administer its cases, “governed not by rule or statute, but by the

control necessarily vested in courts to manage their own affairs so as to achieve the

orderly and expeditious disposition of cases.”73 As noted by the Tenth Circuit Court of

Appeals, “[o]ur justice system has a strong preference for resolving cases on their merits




71
   Fed. R. Civ. P. 16(b)(3)(A).
72
   Garza v. Davis, 596 F.3d 1198, 1205 (10th Cir. 2010) (citing United States v. Nicholson, 983
F.2d 983, 988 (10th Cir.1993) (internal citations omitted).
73
   United States v. Schneider, 594 F.3d 1219, 1226 (10th Cir. 2010) (noting “[t]he power of
district courts to manage their dockets is deeply ingrained in our jurisprudence”) (citing Link v.
Wabash R.R. Co., 370 U.S. 626, 630–31 (1962)).
                                               37
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 38 of 43




whenever possible,”74 particularly in the absence of bad faith by an offending party or

prejudice to a non-moving party.75

              2.     Fed. R. Civ. P. 14

      Rule 14(a) of the Federal Rules of Civil Procedure governs when a defendant may

file a third-party complaint. A defendant must obtain leave of court to file a “third-party

complaint more than 14 days after serving its original answer.”76

      Whether to grant or deny leave to file a third-party complaint is a matter within the

 sound discretion of the Court.77 But because Rule 14 is intended to reduce the

 multiplicity of litigation, courts construe it liberally.78 Unless the filing will prejudice

 another party, courts should generally allow the filing “of a proper third-party action.”79

 The rule, however, does not permit indiscriminate filing of all third-party complaints—it

 only permits a defending party to file a third-party complaint against “a nonparty who is

 or may be liable to [the defending party] for all or part of the claim against [the

 defending party].”80

      Defendants typically invoke Rule 14(a) in two situations: (1) where a tortfeasor is

 seeking contribution from a joint tortfeasor, and (2) where an insured is pursuing




74
   Lee v. Max Int'l, LLC, 638 F.3d 1318, 1319 (10th Cir. 2011).
75
   See, e.g. sources cited infra note 22.
76
   Fed. R. Civ. P. 14(a)(1).
77
   AK Steel Corp., 2016 WL 6163832, at *4.
78
   Lansing Trade Grp., LLC v. OceanConnect, LLC, No. 12-2090-JTM-GLR, 2013 WL 120158,
at *1 (D. Kan. Jan. 9, 2013).
79
   Id. (quoting Clark v. Assocs. Commercial Corp., 149 F.R.D. 629, 635 (D. Kan. 1993)).
80
   Id. (quoting Fed. R. Civ. P. 14(a)(1)).
                                             38
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 39 of 43




 indemnification.81 While the rule may be invoked in other situations, secondary or

 derivative liability on the part of the proposed third-party defendant is central to

 properly invoking Rule 14.82

       Whether to allow filing of a third-party complaint under Fed. R. Civ. P. 14 is “a

matter within the sound discretion of the Court.”83 When exercising this discretion, some

of the relevant factors considered by the court include:

       (1) the benefits of a single action versus prejudice to the other party and
       confusion, (2) the timeliness of the request and prejudice to the plaintiff in
       delay, (3) whether the main case would unnecessarily expand in scope, (4)
       whether impleading new parties would unduly delay or complicate the trial,
       and (5) whether the third-party plaintiff's motion states sufficient grounds
       for the court to evaluate the propriety of third-party complaints.84

       D.     Discussion

       The Court must first consider whether Defendants demonstrate good cause for

failing to file their motion prior to the Scheduling Order deadlines. As already examined

above (see discussion supra section IV.D.1), the Court finds good cause under Rule

16(b)(4) for Defendants’ failure to timely seek leave to file the Third-Party Complaint

prior to the scheduling order deadline.

       Next, the Court determines whether the proposed third-party complaint is proper

under Rule 14.      Defendants are not tortfeasors seeking contribution from a joint



81
   AK Steel Corp., 2016 WL 6163832, at *3.
82
   Lansing Trade Grp., LLC, 2013 WL 120158, at *2.
83
   Id. at *1-*2 (citing Willard, 216 F.R.D. at 514; Clark v. Assocs. Commercial Corp., 149
F.R.D. 629, 635 (D. Kan. 1993); see also First Nat'l Bank of Nocona v. Duncan Sav. & Loan
Ass'n, 957 F.2d 775, 777 (10th Cir. 1992).
84
   Willard, 216 F.R.D. at 514 (D. Kan. 2003) (citing City of Wichita, Ks. v. Aero Holdings, Inc.,
No. 98-1360-MLB-KMH, 2000 WL 1480490, at *1 (D. Kan. Apr. 7, 2000)).
                                               39
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 40 of 43




tortfeasor, and although Plaintiff, as the insured, is pursuing defense and indemnification,

Defendants are not. But Defendants are seeking a declaration of their legal duties to the

proposed third-party defendants, and after application of the other Rule 14 factors, the

Court finds a balance of those factors weigh in favor of permitting Defendants to file

their pleading.

       The Court finds very little prejudice to Plaintiff in the filing of the Third-Party

Complaint. Both parties sought to be added are already parties to the underlying action

and deciding all coverage issues in a single case certainly reduces the number of courts

involved in this dispute.   There is little chance of confusion of the issues, as the same

insurance companies are involved in the coverage issues for all parties (Plaintiff, Mr.

Schlup, and the Center), and the nature of the relationship(s) between the three are

already at issue. Along those same lines, although the scope of this declaratory action

would expand in scope, the Court does not find this expansion to be unnecessary—again,

the addition of Mr. Schlup and the Center would merely reflect those parties present in

the underlying action. The impleading of the new parties would not unduly delay this

matter in any additional way, as no further discovery will be permitted, and a strict

summary judgment deadline is being imposed.

       Equally important to this Court is, whether Defendants assert their counterclaim in

this action, or file a separate action, it is clear they intend to make those claims.

Permitting Defendants to do so within this case, already in progress, furthers the interests

of economy and efficiency for both the court and the parties. It would be “wastefully



                                            40
      Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 41 of 43




duplicative” to require Defendants to assert their coverage claims against Mr. Schlup and

the Center in a separate action.85

       E.      Conclusion on Filing of Third-Party Complaint

       As described above, the balance of factors weigh in favor of permitting

Defendants to file their proposed Third-Party Complaint. Defendants must file their

Third-Party Complaint within 7 days.

VI.    Conclusion

       From the inception of this case, the parties each agreed a declaratory judgment

was the “best and most efficient remedy” to clarify the legal interests of the parties. 86

However, given the choices made by both sides in the prosecution of this matter, the

Court finds the case perhaps not progressing as effectively as it may have, had Plaintiff

presented its jurisdictional argument or Defendants sought to add parties at an earlier

time. Both sides have changed positions and strategies since the inception of this case.

       And though Defendants argue against stay by noting Plaintiff put the coverage

issues in dispute when she filed this lawsuit, Defendants conveniently ignore the friction

created between the state and federal courts when Defendants chose to remove the action.

Though certainly in their purview to do so, Defendants’ choice created the potential of



85
   Amco Ins. Co. v. Keim Properties, LLC, No. 16-CV-2842-JAR-TJJ, 2017 WL 2774652, at *3
(D. Kan. June 27, 2017).
86
   See Petition (ECF No. 1-1, Ex. A at ¶ 44) and Answer (ECF No. 9 at ¶ 44). The Petition
states, and the Defendants in their Answer admit as follows: “[Petition:] A decision by this Court
would serve a useful purpose because it would settle the controversy between Plaintiff and
Defendant, clarify the legal relations and interests of each party, and a declaratory judgment
action is the best and most efficient remedy under the circumstances set forth herein. [Answer]:
Defendants admit the allegations of Paragraph 44.”
                                               41
     Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 42 of 43




differing factual findings. Likewise, Plaintiff claims disadvantage by being forced to

produce discovery in two forums, but there is little doubt Defendants will pursue a

coverage action against Mr. Schlup and Southridge Retail Center in some forum, if not

this one.

       For the reasons stated above, the Court finds it most beneficial to keep this matter

moving toward resolution on its full merits to the extent reasonably possible. In that

vein, although Defendants are permitted to amend their pleadings and complete their

limited written discovery, no additional discovery will be permitted. Defendants must

amend their Answer and file their Third-Party Complaint within 7 days. This matter will

swiftly proceed to a pretrial conference on September 30, 2020 at 10:00 a.m. by

telephone unless otherwise notified, with a proposed pretrial order due to the undersigned

by September 23, 2020. All other potentially dispositive motions (e.g., motions for

summary judgment), must be filed by October 23, 2020.

       For the reasons explained above:

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Stay Discovery (ECF

No. 34) is GRANTED in part and DENIED in part without prejudice;

       IT IS FURTHER ORDERED that Defendants’ Motion for Leave to Amend their

Answer to Assert Additional Defenses (ECF No. 37) is GRANTED;

       IT IS FURTHER ORDERED that Defendants’ Motion for Leave to File a Third-

Party Complaint (ECF No. 38) is GRANTED; and

       IT IS FURTHER ORDERED that Defendants’ Motion to Compel Plaintiff’s

Responses to Discovery (ECF No. 45) is GRANTED.

                                            42
Case 2:19-cv-02095-HLT-GEB Document 49 Filed 08/28/20 Page 43 of 43




 IT IS SO ORDERED.

 Dated at Wichita, Kansas this 28th day of August, 2020.


                                   s/ Gwynne E. Birzer
                                  GWYNNE E. BIRZER
                                  United States Magistrate Judge




                                     43
